DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1–24, 26, and 27 are pending. Claims 14–23 stand withdrawn. In total, claims 1–13 and 24, 26, and 27 are the subject of this Office Action.
Information Disclosure Statements
The Information Disclosure Statements filed on or after January 8, 2021 collectively contain over 160 references. Examiner has made a sincere attempt to consider each of the disclosed references. However, given the large number of such references, it is respectfully requested that any references which Applicant believes to be particularly relevant be pointed out.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–13 and 24, 26, and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “and an area defining a radial permeate discharge path”. Respectfully, here it is unclear which object the claim is requiring to have this area: (A) the filter element; (B) the single closed membrane structure; or (C) the semicircular folds of membrane. In connection with this limitation, the claim also recites “the gap created by the opposingly situated ends of the semicircular folds of membrane and the core and/or a housing having one or more openings in fluid communication with the radial permeate discharge path.” Respectfully, there are two issues with this limitation. First, there is insufficient antecedent basis for “the gap created by the opposingly situated ends of the semicircular folds of membrane and the core”. (One possible amendment may be to simply remove “created by the opposingly situated ends of the semicircular folds of membrane and the core”.) Second, as it applies to the recitation of “and/or a housing . . .”, while Examiner presumes that the housing is part of the filter element, respectfully the language and grammar associated with this limitation make it is unclear whether or not the claim is requiring that the housing is part of: (A) the filter element; or (B) the single closed membrane structure. Appropriate correction is humbly requested. In view of the foregoing, claim 1 is found to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 9, 10, 24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loft.1
With respect to claim 1, the following analysis applies.
Overview of Loft
Loft discloses a filter element comprising a single closed membrane structure 113 (or, in the words of Loft, a “serpentine wound filter assembly”) wrapped about a core, namely, in reciprocating clockwise and counterclockwise directions forming semicircular folds of membrane (122, 122’, 123, 123’) about the core. (Loft FIG. 6.) The semicircular folds of membrane have opposingly situated apical ends separated by a gap; for example, Figure 6 depicts an upper semicircular membrane 123 and a lower semicircular membrane 123’. On the left-hand side of the instant figure, a downward-facing apical end of the upper semicircular membrane 123 is shown (i.e., the folded end of the membrane). Opposite the apical end of the upper semicircular membrane 123 is an upward-facing apical end of the lower semicircular membrane 123’. Between these two apical ends is a gap. (Id.)
Exterior portion (clm. 1, ll. 5–6)
Regarding the limitation directed to the closed membrane structure having “an exterior portion defining at least one permeate channel” (id.), Figure 6 of Loft depicts its closed membrane structure as having an outermost portion (i.e., an exterior portion) comprising sheets of filter media (122, 123) and a solid line between said sheets. The solid line per se corresponds to a plurality of parallel permeate channels, as shown in Figure 5. In particular, Loft teaches that filter media 123 contains “a plurality of spaced parallel, longitudinally extending channels adapted to permit the passage of filtrate [i.e., permeate] along and within these channels for eventual delivery into center tube 116.” (Id. col. 6, ll. 5–10.) In view of these findings, it is respectfully submitted that the instant limitation is anticipated by at least Figure 6 of Loft, namely, since the outermost portion shown in said figure defines at least one permeate channel: via filter media 123.
Interior portion (clm. 1, l. 5)
Regarding the limitation directed to the closed membrane structure having “an interior portion defining at least one feed channel” (id.), Figure 6 of Loft depicts, immediately below the outermost portion, a feed spacer 125 which is folded into the closed membrane structure. (Loft FIG. 6 (showing a “mesh-like spacing material” drawn as a bold, squiggly line).) Above this feed spacer is a bottom side of the filter media 123. Likewise, below this feed spacer is an upper side of a fold of filter media 122. Loft teaches that the feed spacer “facilitate[s] the flow of fluid medium being filtered between the individual folds of each serpentine filter subassembly”. (Id. col. 6, ll. 10–18.) With these concepts in mind, Figure 6 shows the feed spacer within an interior portion of the closed membrane structure, said interior portion defined by said bottom side of filter media 123 and said upper side of the fold of filter media 123. This interior portion likewise acts as a feed channel (i.e., “at least one feed channel”): because fluid flows between the individual folds within this portion. (Id. col. 6, ll. 10–18.) In view of these findings, it is respectfully submitted that the instant limitation is anticipated by Loft’s disclosure, inter alia, since Loft’s Figure 6 depicts an interior portion defining at least one feed channel, the at least one feed channel comprising a feed spacer.
Radial permeate discharge path; one or more openings (clm. 1, ll. 6–9)
Regarding the limitation “a radial discharge permeate path” (id.), previously it has been held that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937 (CCPA 1963); see also In re Young, 75 F.2d 996 (CCPA 1935). It has also been held that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In view of these holdings, the phrase “permeate” in the limitation “radial permeate discharge path” appears to be directed to a material worked upon (i.e., permeate) by the structure being claimed (i.e., the gap). Furthermore, the instant limitation also appears to be directed to a manner in which the claimed apparatus is intended to be employed: e.g., causing permeate to be discharged. As such, the phrase “permeate discharge” is not being given patentable weight because: (1) inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra). 
Also, in light of the above determinations, the limitation “a radial permeate discharge path” can be construed simply as “radial path”. And with this construction in mind, Loft’s gap includes an area defining a radial path located in the gap. (Loft FIG. 6, left side (showing a horizontal path between the gap).) Moreover, even when considering the full limitation (i.e., “a radial permeate discharge path”) Loft’s gap (id.) appears to have the same structural features as Applicant’s gap. For instance, Figure 5B of the drawings of the instant application shows a gap between two apical ends 560. Applicant’s gap is said to define a “radial discharge path” 550. (Id.; Spec. ¶¶ 71, 74.) However, these same structural features are present in Figure 6 of Loft. For instance, as shown in the instant figure, the gap is between two apical ends; and, likewise, the gap defines a radial path. (Id.) In view of the foregoing, Loft’s gap can reasonably be interpreted as including “an area defining a radial permeate discharge path” because, inter alia, Loft teaches the same structure used by Applicant. 
In addition, as it applies to the claimed “one or more openings”, Loft teaches that the closed membrane structure is disposed within a housing 114. (Loft FIG. 6.) Furthermore, comparing Figures 6 and Figure 7 of Loft, both the core and the housing appear to have openings in fluid communication with the radial permeate discharge path.
With respect to claim 4, as conveyed in § 5.2.1(C) supra, Loft’s filter element includes a feed spacer within the at least one feed channel.
With respect to claim 9, Loft teaches a permeate collection tube 116 disposed within the core. (Loft FIG. 6.)
With respect to claim 10, Loft teaches that the closed membrane structure is disposed within a housing 114. (Loft FIG. 6.)
With respect to claim 24, the at least one feed channel and the at least one permeate channel are isolated from each other. (Loft FIG. 6.)
With respect to claims 26 and 27, as conveyed in § 5.2.1(D) supra, both the core and housing have openings in fluid communication with the radial permeate discharge path. (Loft FIG. 6.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Loft in view of Beauchamp.2
With respect to claims 2 and 3, Loft does not appear to specify a sealant applied to a first end and a second end of its filter element. Beauchamp suggests sealing the first and second ends of a separator assembly using a sealant (e.g., glue). (Beauchamp ¶ 49.) This results in a separator assembly which does not transmit feed solution, permeate, or concentrate during operation. (Id.) Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). As it applies to the instant case, at the time Applicant’s invention was effectively filed, Beauchamp’s disclosure would have reasonably suggested to those skilled in the art that the first and second ends of a separator assembly can be sealed (e.g., with glue) in order to prevent transmission of feed, permeate, and concentrate from the sealed ends. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to modify Loft’s filter element in the manner described in claims 2 and 3 of the instant application in order to yield the predictable results of prevent transmission of feed, permeate, and concentrate. KSR, 550 U.S. at 415–16.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loft in view of Jons.3
With respect to claim 5, Loft does not appear to specify that that its closed membrane structure comprises one or more membrane sheets arranged in a closed loop. Jons teaches that one or more membrane sheets can be arranged in a closed loop: as a membrane envelope. (Jons FIGs. 3A–3D; paragraph bridging cols. 6–7.) Jones suggests that a membrane envelope can be wound around a permeate collection tube so as to provide a spiral wound module. (Id.; FIG. 3D.) 
As state above, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. At the time Applicant’s invention was effectively filed, Jon’s disclosure would have reasonably suggested to those skilled in the art that a membrane envelope can be wound around a permeate collection tube in order to form a membrane module. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify Loft’s closed membrane structure such that it comprises one or more membrane sheets arranged in a closed loop (i.e., as a membrane envelope) in order to yield the predictable result of providing a membrane module. KSR, 550 U.S. at 415–16.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Loft in view of Andou.4
With respect to claim 6, Loft does not explicitly specify a permeate spacer located within the radial path. Andou teaches a permeate spacer 6 in the form of a net 8. (Andou FIG. 12; col. 20, ll. 36–50.) Andou teaches that the permeate spacer can prevent a spiral membrane component from swelling. (Id. ll. 51–54.) Additionally, Andou suggests that the net provides capture of contaminants so as to reduce the load on separation membranes. (Id. col. 18, ll. 57–65.)
At the time Applicant’s disclosure was effectively filed, Andou’s disclosure would have reasonably suggested to those skilled in the art that its permeate spacer was useful for preventing membrane swelling as well as reducing the load on separation membranes. Furthermore, when comparing Andou’s disclosure with Loft’s disclosure, a person having ordinary skill in the art would have recognized: (1) that Andou’s permeate spacer could be applied to Loft’s closed membrane structure in order to provide these functions; and (2) that when applying said permeate spacer to Loft’s closed membrane structure, the permeate spacer would be applied to the outer surface of the closed membrane structure (see Andou FIG. 12 (showing permeate spacer 6 being applied to the outside of a membrane structure)). In view of these findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Andou with the teachings of Loft such that a permeate spacer is located within the radial permeate discharge path in order to yield the predictable results of preventing swelling and also reducing the load on Loft’s filter media. KSR, 550 U.S. at 415–16.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Loft in view of Nakagome.5
With respect to claim 7, Loft does not explicitly specify a radial path support located within the radial path. Nakagome teaches using holes 4 to provide transport through a membrane envelope 6 to a central tube 2. (Nakagome FIGs. 2, 3.) The holes are provided by a radial path support constructed from holding pieces 6. (Id. FIGs. 4, 9.)
As stated above, it has previously been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. At the time Applicant’s invention was effectively filed, Nakagome’s disclosure would have reasonably suggested to those skilled in the art that its radial path support was suitable for passing permeate into a central tube. (See, e.g., Nakagome FIGs. 3, 5, 6.) Furthermore, Loft depicts a central tube 116 with the express intent of receiving permeate. (Loft FIG. 6; col. 6, ll. 5–10.) As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Nakagome with the teachings of Loft such that Loft’s filter element includes Nakagome’s radial path support within the radial path: in order to yield the predictable result of facilitating transfer of permeate into Loft’s center tube. KSR supra.
Claims 8 and 11–13 are rejected under 35 U.S.C. 103 as being unpatentable over Loft in view of Mickols.6
With respect to claim 8, Loft does appear to specify a permeate spacer located within the at least one permeate channel. Mickols suggests that a wound module assembly can be formed by placing a permeate spacer within a permeate channel. (Mickols ¶ 22 (reciting “permeate channel spacer sheet”).) The permeate spacer can be sandwiched between two membrane sheets 10. (Id.; see also FIG. 1.) Mickols suggests that this configuration allows permeate to be passed to a collection tube 8. (Id. at 22.) Mickols also suggests that additional intermediate layers can be included in the assembly. (Id. at ¶ 22.) 
At the time Applicant’s disclosure was effectively filed, Mickols’ disclosure would have reasonably suggested to those skilled in the art that a permeate spacer can be sandwiched between two membrane sheets in order to facilitate passage of permeate to a collection tube. Loft utilizes membrane sheets (see FIG. 6 (depicting filter media 122, 122’, 123, 123’.) The filter media 123 and 123’ include a plurality of permeate channels (id. FIG. 5) and thus function similar to permeate spacers. With this in mind, it is respectfully submitted that a person skilled in the art would have understood that filter media 123 and 123’ could be simplified so that they have structures similar to filter media 122 and 122’ and also such that a conventional permeate spacer is used in between the pairs of filter media to provide the same function of passing permeate, via a plurality of permeate channels, to center tube 116. As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify Loft’s invention, inter alia, such that a permeate spacer is located within the at least one permeate channel (see Loft FIG. 6) in order to yield the predictable result of passing permeate to the center tube 116. KSR, 550 U.S. at 415–16.
With respect to claims 11–13, Loft does not appear to expressly specify that closed membrane structure comprises at least one ultrafiltration membrane, at least one microfiltration membrane, or at least one nanofiltration membrane. Mickols teaches that spiral wound modules can be used in a wide variety of applications including nanofiltration, ultrafiltration, and microfiltration. (Mickols ¶ 19.) In addition, Loft contemplates using both spiral wound membranes as well as “serpentine wound” membranes. (Loft FIGs. 3, 6.) Loft also contemplates a pore size distribution within the range of about 0.01 µm to about 100 µm—which, notably, overlaps with each of the ranges for ultrafiltration, microfiltration, and nanofiltration: respectively, about 0.005 to 0.2 µm, about 0.08 to 2 µm, and 0.001 to 0.01 µm.7
As stated above, it has previously been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. In addition, the courts have also held that the selection of an art-recognized configuration based on its suitability for an intended use can be used to support a prima facie obviousness determination. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). Thus, in view of the foregoing, it is respectively submitted that, at the time Applicant’s invention was effectively filed, it would have also been obvious to one skilled in the art to use ultrafiltration membranes, microfiltration membranes, or nanofiltration membranes as the filter media in Loft’s invention: in order to yield the predictable result of providing ultrafiltration, microfiltration, or nanofiltration, respectively. KSR, 550 U.S. at 415–16; Ryco, 857 F.2d at 1425.
Response to Remarks8
Based on the amendments, the previous rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s remarks directed to the limitation “single closed membrane structure” (Remarks 2.) are found unpersuasive. While Loft may disclose two sheets of microporous filter media, the combination of these sheets forms a single closed membrane structure. (See Loft FIG. 6 (showing a closed membrane structure (i.e., serpentine wound filter assembly) 113).)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 4,028,250 A, published June 7, 1977 (“Loft”).
        2 US 2012/0160758 A1, published June 28, 2012 (“Beauchamp”).
        3 US 8,991,027 B2, issued March 31, 2015 (“Jons”).
        4 US 6,402,956 B1, issued June 11, 2002 (“Andou”).
        5 JPS—55109407 A, published August 22, 1980 (“Nakagome”).
        6 US 2008/0202242 A1, published August 28, 2008 (“Mickols”.)
        7 See, e.g., US 2020/0246761 A1 to Wohlleben et al., ¶ 19.
        8 Remarks filed April 12, 2022. Note, the Remarks do not appear to be paginated. Examiner will refer each page based on its apparent order (i.e., the first page is page 1, etc.).